Citation Nr: 1423917	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  09-43 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left leg disability, claimed as a left knee and left leg injury with residuals of shrapnel.

2. Entitlement to service connection for alopecia.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Moses, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from April 1967 to 
April 1970.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the St. Petersburg, Florida, Regional Office (RO), which denied service connection for alopecia and a left knee injury with residuals of shrapnel.  

In a March 2010 substantive appeal (VA Form 9), the Veteran clarified that it was not his intention to claim that the alopecia was due to herbicide exposure, although he had so indicated on the March 2008 claim for compensation form (VA Form 21-526).  As such, the Board deems abandoned the herbicide theory and the stated issue on appeal is reflective thereof.      


FINDINGS OF FACT

1.  The Veteran did not sustain a left leg injury in service. 

2.   Alopecia was not manifested during service and is otherwise not related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left leg disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  The criteria for service connection for alopecia have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 
38 C.F.R. §§ 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

The timely June 2008 notice letter sent prior to the initial denial of the claims for service connection fully satisfied VCAA notice requirements.  The RO apprised the Veteran of the information and evidence necessary to substantiate a claim for service connection, what information and evidence he was to provide, and what information and evidence VA would attempt to obtain on his behalf.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established, all of which satisfied Dingess notice requirements. 

The record shows that a negative response was received after a June 2008 request for the Veteran's service treatment records from the National Personnel Records Center (NPRC).  The RO successfully obtained some treatment records from the Connecticut National Guard, in which the Veteran served after active Army service.  In October 2008, the Connecticut Military Department submitted several service records, including DD Form 214, Report of Medical History, and other service personnel records.  In October 2008, the RO informed the Veteran of its inability to obtain complete original service treatment records and advised him that if he had copies of his service treatment records or information regarding the whereabouts of the records to submit the requested information and evidence.  The RO also advised him that he may submit other documents that can substitute for the service treatment records.  The Veteran responded that he did not possess his service treatment records or copies thereof.  

The Veteran has reported that he was hospitalized and received treatment for his left leg injury sometime between 1968 and 1969.  While the Board acknowledges the Veteran's statement that the hospitalization records may have been separately stored from other service treatment records, as discussed below, the Board finds on the merits in this decision (below) that the Veteran's reported history of an in-service left leg injury is inconsistently reported, and is inconsistent with the Veteran's own in-service history and clinical findings and reports of history since service, is not credible.  Because the Board has found as a fact in this decision that there was no in-service left leg injury or disease, a search for separately stored hospitalization records is not warranted.    

Regarding VA's duty to notify the Veteran of VA's inability to obtain records under 38 C.F.R. § 3.159(e), in an April 2009 letter, VA notified the Veteran of its inability to obtain the requested records.  The claim was adjudicated in an April 2009 rating decision and, after receiving the Veteran's response to the April 2009 letter, readjudicated in an October 2009 supplemental statement of the case; hence, the claims file contains all available evidence pertinent to the claim.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records, including private treatment records, pertinent to the claim and the record contains sufficient evidence to make a decision on the claim.  The available service treatment records are included in the claims file, and available post-service treatment records identified as relevant to the Veteran's claim have been obtained or otherwise submitted.

The Board acknowledges that the Veteran has not been afforded a VA medical examination addressing the service connection claims for a left leg disability and alopecia; however, the Board finds that a VA examination is not necessary in order to decide these issues because the weight of the evidence demonstrates no in-service left leg injury or disease and no injury or disease of alopecia in service or related symptoms to which any current disabilities or symptoms of disability could be related by competent opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"); Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative). 

The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claims.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  For these reasons, the Board finds that there is sufficient competent evidence to decide the claims. 

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A veteran as a layman is competent to establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377; Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau).  VA must consider the competency of lay evidence and cannot outright reject lay evidence on the basis that it can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so.  Therefore, the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316; see also 38 U.S.C.A. § 1154(a).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

When all the evidence is assembled, VA shall determine whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Left Leg Disability

The Veteran contends that service connection is warranted for a left leg disability, to include the left knee, because he sustained a left leg injury when a dually truck fell on his left leg and a "shrapnel" metal rim "stabbed" him in the left knee and leg.  He asserts that he currently experiences left leg pain and that his left calf is considerably smaller than the right calf as a result of the in-service injury.  

After a review of all the medical and lay evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain an injury to his left leg or knee in service.  The Veteran's variously reported histories, including of an in-service left leg injury, are inconsistently reported, and are inconsistent with the Veteran's own in-service history and clinical findings and reports of history since service, so are not credible.  In March 2008 and June 2008 statements, the Veteran purported that he was treated for a left leg injury in Vietnam.  In a November 2008 statement, the Veteran claimed that he was treated at an Army hospital in Frankfurt, Germany.  In a subsequent April 2009 statement, the Veteran asserted that he was treated at an Army hospital in Mannheim, Germany.  Then, in a November 2009 statement, the Veteran reported that he was stationed in Mannheim when the leg injury occurred, but that he was transported to an Army hospital in Frankfurt for medical treatment.

The contemporaneous February 1970 service separation examination report identifies as the only abnormality an irregular scar on the right wrist and makes no mention of a history or findings of a left leg or knee injury or residual symptomatology.  The February 1970 service separation examination report also states that the Veteran denied "all other significant interval medical or surgical history."  Similarly, the February 1970 Report of Medical History does not indicate any left leg injury, residual scars, or related symptomatology.  

The Board concludes that the Veteran's assertions regarding an in-service injury to his left leg, while competent, is not credible.  The Board finds that the Veteran's more recently-reported history of a left leg injury is inconsistent with and outweighed by the evidence of record more contemporaneous to service.  As previously mentioned, in March 2008 and June 2008 statements, the Veteran initially stated that he was treated for a left leg injury in Vietnam.  Next, in a November 2008 statement, the Veteran claimed that he was treated at an Army hospital in Frankfurt, Germany.  In a subsequent April 2009 statement, the Veteran asserted that he was treated at an Army hospital in Mannheim, Germany.  Then, in a November 2009 statement, the Veteran reported that he was stationed in Mannheim when the leg injury occurred, but that he was transported to an Army hospital in Frankfurt for medical treatment.  These recently reported histories are internally inconsistent and are inconsistent with, and outweighed by, the histories he provided more contemporaneous to service, when the leg injury purportedly occurred.  These inconsistencies in the record weigh against the Veteran's credibility as to the asserted in-service left leg injury.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

The Board finds that the Veteran's own in-service history of symptoms at the time of service separation, coupled with the examiner's specific negative history and findings, are more contemporaneous to service, so are of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden, 125 F.3d at 1481 (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  

The Board further finds that, if during service the Veteran had in fact sustained a left leg or knee injury, or had been experiencing related symptomatology, it is highly likely that he would have mentioned it during the examination from which the clinical findings were made and later noted in the February 1970 service separation examination report.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (holding that silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); see also Fed. R. Evid. 803 (7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  Cf. AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).  

The post-service treatment records also show that the Veteran has been treated for other medical disorders but has not mentioned any injuries to, or disabilities of, the left leg or left knee.  Such absence of complaints, findings, or treatment after service, in this context, is highly probative evidence that the Veteran did not sustain a left leg injury in service, including one that left chronic residuals.  See Kahana, 
24 Vet. App. at 440 (citing Buchanan, 451 F.3d 1331); see also Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. App. at 143-44.   
 
As the weight of the evidence demonstrates that the Veteran did not sustain an injury to his left leg during service and no symptoms in service, the Board finds that a preponderance of the evidence is against the claim.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


Service Connection for Alopecia

The Veteran contends generally that service connection for alopecia is warranted because the alopecia began in service.  While on the March 2008 claim form the Veteran initially contended that alopecia (skin disorder/hair loss) was due to herbicide exposure during service, in the substantive appeal on a VA Form 9, he explicitly abandoned that theory of service connection.  He wrote, "I did not claim the alopecia was a result of exposure to Agent Orange," thus limiting the appeal to one of direct service incurrence due to other than herbicide exposure.  See 38 C.F.R. § 20.204 (2013).   

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence demonstrates that alopecia was not manifested during service and is otherwise not related to service.  As part of the current VA disability compensation claim, in recent statements, the Veteran first asserted that a skin condition and related hair loss began in service.  He asserts that the current alopecia with which he is diagnosed, as indicated in an April 2000 VA treatment record, began in service and was treated in service.   

On the March 2008 claim for compensation form, the Veteran reported an onset of a skin condition sometime between 1969 to 1970.  While the Veteran is competent to describe symptoms he experienced in service, the Board finds the Veteran's recent assertions as to an in-service onset of alopecia or skin disorder including hair loss that were made during the current claim for compensation to be inconsistent with, and outweighed by, the more contemporaneous in-service lay history and medical findings, including those specifically reported or found at service separation.  The February 1970 service separation medical examination report reflects no history or findings of alopecia or related symptoms of skin disorder or hair loss.  When examined for service separation, the evidence shows normal clinical findings related to the skin.  The February 1970 service separation examination report also states that the Veteran denied "all other significant interval medical or surgical history."  Moreover, on the February 1970 Report of Medical History, there are no notations related to the skin or alopecia.  

It is not until two years after service that a May 1972 National Guard enlistment examination reflects minimal body hair and early male pattern baldness.  The May 1972 National Guard enlistment examination report is the first evidence of a skin disorder and hair loss.  The Board finds that the Veteran's own in-service history of symptoms at the time of service separation specifically denying relevant symptoms, coupled with the service examiner's specific negative history and findings, are more contemporaneous to service, so are of more probative value than the more recent assertions made many years after service separation for compensation purposes.  See Harvey, 6 Vet. App. at 394; Madden, 125 F.3d at 1481.  

The Board finds that if the Veteran had, in fact, a skin disorder, alopecia, or had been experiencing related symptomatology during service and at service separation, it is highly likely that he would have mentioned it during the examination from which the clinical findings were made and later noted in the February 1970 service separation examination report.  See Kahana, 24 Vet. App. at 440; Buczynski, 
24 Vet. App. at 224.  See also Fed. R. Evid. 803(7).  Cf. AZ, 731 F.3d 1303.  

Regarding the Veteran's assertion that alopecia is related to active service, the Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson at 1316 (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau, 492 F.3d 1372).  In this case, the cause of the Veteran's alopecia involves complex medical etiological questions concerning multifaceted dermatological medical testing.  The Veteran is competent to relate symptoms that he experienced at any time; however, in the context of this case, where there is factually no in-service injury, disease, or event, or even symptoms in service, and no related symptoms or findings until two years after service in 1972, the Veteran is not competent to render an opinion linking the current alopecia and active service because such an opinion requires specific medical knowledge and training, especially in the absence of symptoms or treatment for years after service.  See Rucker, 10 Vet. App. at 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer); see also Kahana, 24 Vet. App. 428 (recognizing that an ACL tear is medically complex).  

Even if the Veteran were competent to render an opinion, because there is no in-service injury or disease, or even symptoms of alopecia or related skin disorder, there is nothing in service to which the later onset and later diagnosed alopecia could be related.  Moreover, in this case, the Veteran has specifically abandoned the theory that alopecia was caused by in-service herbicide exposure, leaving no contention regarding in-service injury, disease, or event to which the later diagnosed alopecia could be related.  Any opinion that purported to relate the later diagnosed alopecia to service would necessarily rely on an inaccurate factual premise of some in-service injury or disease, so would be of no probative value.  See Reonal, 5 Vet. App. at 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).

As the weight of the evidence demonstrates that alopecia was not manifested during service and is otherwise not related to service, the Board finds that a preponderance of the evidence is against the claim.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a left leg disability is denied.

Service connection for alopecia is denied.



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


